Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on July 19, 2022. Terminal Disclaimer filed on May 19, 2022 has been approved. Claims 1-30 have been allowed for the reasons set forth below.

Response to Arguments/remarks 
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the Final rejection is withdrawn.

Continuation Application
4.	This application is a continuation application of U.S. Application 16/883,899, filed 05/26/2020, now pending. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Reasons for Allowance
5.	Claims 1-30 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

6.	The closest prior art of record is Zeng et al, US 2019/0361454, in view of Dyuric et al. US 2020/0272160, hereinafter referred to as Zeng and Djuric, respectively.

7.	Regarding independent claim 1, Zeng discloses a computer implemented method comprising: receiving, by one or more processors of a vehicle, location data and trajectory data for one or more objects detected by one or more sensors; determining, by the one or more processors, a set of features for the one or more objects based on the location data and the trajectory data; determining, by the one or more processors, one or more predicted trajectories.

8.	Djuric teaches past trajectory data for one or more objects detected by one or more sensors.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

combining, by the one or more processors, the set of features with motion data of an agent to form a concatenated data set; generating, by the one or more processors, a probability map based on the concatenated data set, wherein the probability map comprises a plurality of physical locations, and wherein each physical location of the plurality of physical locations is assigned a probability of the agent moving through that location; determining, by the one or more processors, one or more predicted trajectories for the agent based on the probability map; generating, by the one or more processors, one or more driving commands for the vehicle based on the one or more predicted trajectories; and operating, by a control circuit of the vehicle, the vehicle based on the one or more driving commands.

10.	Claims 2-11 depend from claim 1 and are therefore allowable.

11.	Independent claims 12 and 17 present same features as independent claim 1 so they are allowable for the same reasons.
 
12.	Claims 13-16, 28-30 and 18-27 depend from claims 12 and 17 respectively and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665